Citation Nr: 9907019	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  91-49 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for hemorrhoids.  

Entitlement to service connection for a sinus disorder.  

Entitlement to service connection for residuals of a spinal 
tap.  

Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1989.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Atlanta, Georgia.  The 
RO at St. Petersburg, Florida, has also been involved in the 
adjudication of the veteran's claims.  His original claims 
were received in September 1989.  His appeal following the 
initial RO adjudication of his claims involved service 
connection for disabilities from left median nerve surgery, 
sinusitis, nose bleeding, spinal spasms, otitis media, 
alopecia, extremity swelling, blood circulation dysfunction, 
hemorrhoids and facial numbness.  By rating action in August 
1991, the RO granted service connection for residuals of left 
median nerve surgery.  During his first hearing on appeal in 
January 1991, he withdrew the issues concerning swelling of 
the extremities and blood circulation dysfunction.  He 
clarified his claim for alopecia as secondary to seborrheic 
dermatitis.  His spinal spasms were identified as a low back 
disorder that resulted from an inservice spinal tap.  His 
nose bleeding was identified as symptomatic of sinusitis.  
When the case first arrived at the Board, it was remanded in 
July 1992 for additional medical records, a VA otolaryngology 
examination for claimed sinusitis, and a VA dermatology 
examination for claimed alopecia secondary to seborrheic 
dermatitis.  The Board indicated that this disability was 
better characterized as seborrheic dermatitis manifested by 
alopecia.  By rating action in June 1993, service connection 
was granted for the skin disorder with baldness.  When the 
case was returned to the Board, it was found to have been 
inadequately developed.  Accordingly, it was remanded again 
in October 1995 for additional medical records, another VA 
otolaryngology examination for both claimed sinusitis and 
otitis media, and for a VA rating examination for claimed 
hemorrhoids.  Additional VA rating examinations for claimed 
residuals of a spinal tap and for facial numbness were 
directed provided that the evidence warranted them.  Another 
personal hearing was accorded the veteran before a hearing 
officer at the RO in February 1998, during which he withdrew 
the issue of service connection for a disorder manifested by 
facial numbness.  (The intent to withdraw the appeal on that 
issue was confirmed by a written statement from the veteran.)  
During the hearing, he testified that he had had headaches 
from the inservice spinal tap, but was not sure if the 
headaches were not also related to sinusitis.  Therefore, 
symptoms of headaches are also considered a claimed residual 
of a spinal tap for which he seeks service connection, and 
the last supplemental statement of the case covers this 
amended aspect of the appeal.  The purposes of the latest 
Board remand have been adequately met and the case has been 
returned to the Board.  

Since the most recent supplemental statement of the case, 
additional medical evidence was received, the initial 
consideration of which by the RO has not been waived by the 
veteran or his representative.  Therefore, with the exception 
of the issue of entitlement to service connection for 
hemorrhoids, which is granted by virtue of this decision, the 
issues on appeal will be addressed in the remand at the end 
of this decision.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim for service connection for hemorrhoids 
has been obtained by VA.  

2.  The evidence is in equipoise as to whether the veteran 
first had hemorrhoids during service.  



CONCLUSION OF LAW

Hemorrhoids were incurred in active service.  38 U.S.C.A. 
§§ 501, 1110, 1131, 5107(a), (b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show, on a periodic medical 
examination in January 1979, that the veteran's anus and 
rectum were noted to be normal.  He reported a history of 
piles or rectal disease, indicated by the examiner to have 
been hemorrhoids.  A periodic physical examination in 
February 1982 revealed that the results of a digital rectal 
examination were within normal limits.  The anus and rectum 
(to include examination for hemorrhoids) were clinically 
normal.  In an August 1981 medical history questionnaire, he 
denied a history of piles or rectal disease.  

A Medical Board examination report and medical history 
questionnaire of January 1989 indicate that the veteran 
reported having or having had piles or rectal disease.  The 
physical examination showed that the anus and rectum were 
normal.  The rectum and prostate were specifically noted to 
be normal to digital examination, and guaiac negative for 
occult blood.  

On a VA examination in October 1989, the veteran complained 
of hemorrhoids.  He stated that he had some discomfort at 
times from a hemorrhoid that occurred with constipation, but 
without bleeding.  The diagnoses included external 
hemorrhoid.  

Service department outpatient treatment records in September 
1990 show that the veteran had a past history of hemorrhoids 
with a possible recurrent hemorrhoid on the right.  A history 
of internal hemorrhoids was recorded.  

The veteran had a personal hearing before a hearing officer 
at the RO in January 1991.  He testified that he developed 
and was treated for hemorrhoids during active service.  T. at 
22.  He described symptomatic internal hemorrhoids.  T. at 
23.  

On a VA examination of the anus and rectum in March 1996, the 
veteran complained of having had hemorrhoids since about 1970 
for which he had used suppositories.  He reportedly continued 
to use suppositories two or three times a week.  On the 
rectal examination, there was a small anal tag at 3 o'clock 
externally.  No hemorrhoids internal or external could be 
felt on digital examination.  The veteran reported pain when 
constipated and occasional rectal bleeding on such occasions.  
Constipation reportedly worsened the hemorrhoids.  The 
examiner addressed certain medical evidence in the claims 
folder, noting that it was possible that the veteran had had 
hemorrhoids in the past, which subsided on treatment.  It 
reportedly was well known that hemorrhoids in most cases 
occurred one time and might recur rarely or frequently. The 
final diagnoses were hemorrhoidal tag and history of 
hemorrhoids, asymptomatic.  The veteran was advised that 
anoscopy would be indicated to determine whether hemorrhoids 
were present and, if so, their extent and the possibility of 
surgical treatment therefor.  

VA outpatient treatment records dated in June 1997 show an 
impression of hemorrhoids which bled occasionally but not 
recently, and which were relieved with medication.  The 
impression of hemorrhoids was repeated in July 1997.  

The veteran had a personal hearing before a hearing officer 
at the RO in February 1998.  He testified that he had had 
painful hemorrhoids in the late 1960s or early 1970s and that 
he was treated for hemorrhoids during active service.  T. at 
8.  He continued treatment for hemorrhoids with 
suppositories.  T. at 9.  

Legal Criteria

Service connection may be granted where the evidence shows 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, "direct" service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d) (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
established as chronic during service there is no requirement 
of an evidentiary showing of continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b).  Then, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent cause.  38 C.F.R. § 3.303(b); 
Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 
C.F.R.§ 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment. Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that lay observations 
of symptomatology are pertinent to the development of a claim 
of service connection, if corroborated by medical evidence.  
See Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  In 
that regard, the Board further notes that the Court has 
recently held that a claim based on chronicity may be well-
grounded if 1) the chronic condition is observed during 
service, 2) continuity of symptomatology is demonstrated 
thereafter and 3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 489 (1997).  

In each case, the Board must determine whether the existing 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well-grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not a justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 U.S.C.A. § 501; 38 
C.F.R. § 3.102.  

Analysis

The veteran's claim for service connection for hemorrhoids is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
and the VA has met its duty to assist him in its development.  

Although the service medical records do not confirm that the 
veteran had hemorrhoids during service and the veteran is not 
competent to diagnose any rectal symptoms he may have had, he 
did report problems with hemorrhoids on certain in-service 
medical history questionnaires including the one prepared in 
January 1989.  It is clear from the medical evidence, 
however, that he did not then have hemorrhoids inasmuch as 
the rectal examination performed at that time was 
specifically noted to have been normal.  Although the veteran 
is competent to testify as to his in-service symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Despite the above, the Board notes that the veteran filed a 
claim for hemorrhoids in September 1989, during the month of 
his retirement from service, and on a VA examination in 
October 1989 he was found to have mild external hemorrhoids.  
He was not examined for hemorrhoids again until the VA 
examination in March 1996.  While that examination revealed 
no actual hemorrhoids, a small residual hemorrhoidal tag was 
detected and the examiner stated that hemorrhoids could 
recur.  

Based on the particular facts of this case, the Board finds 
that the evidence is in equipoise as to whether the veteran's 
post-service hemorrhoids are of service origin.  The fact 
that the service medical records do not document hemorrhoids 
and specifically show that no hemorrhoids were present at the 
time of the Medical Board examination goes against the claim.  
On the other hand, the veteran's claimed history of in-
service hemorrhoids is not something that he stated only long 
after service and in conjunction with a claim for VA 
benefits.  Additionally, inasmuch as the Medical Board 
examination was about 9 months prior to the veteran's final 
separation from service, it certainly is possible that he had 
hemorrhoids at some point during those 9 months.  That seems 
as likely as the development of hemorrhoids between the 
veteran's discharge from service in early September 1989 and 
the findings of mild hemorrhoids slightly less than two 
months later.  Subsequently he had hemorrhoidal tags, the 
remnants of hemorrhoids which the 1996 VA examiner stated 
could recur.  Since then VA medical records again refer to 
hemorrhoids.  Hence, as the Board finds the evidence to be in 
equipoise, the veteran prevails by resolution of reasonable 
doubt in his favor, and it is concluded that hemorrhoids were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b).  


ORDER

Service connection for hemorrhoids is granted.  


REMAND

Since the last supplemental statement of the case in May 
1998, additional VA clinical evidence has been received.  
This evidence has not been considered by the RO in regard to 
the remaining service connection claims on appeal.  The 
veteran's representative has specifically stated that the 
veteran does not waive the RO's initial consideration of the 
evidence submitted since May 1998.  38 C.F.R. § 20.1304(c) 
(1998).  Additionally, the Board finds that further 
development of the evidence should be undertaken.  

Accordingly, the case is returned to the RO for the 
following:

1. The RO should contact the veteran and 
request a chronological list of medical 
treatment, to include the names and 
addresses of all medical care providers, 
VA and non-VA, who have evaluated or 
treated him for a sinus disorder, otitis 
media, or for disability claimed to be 
the result of in-service spinal taps.  
The RO should also request the veteran to 
submit any original medical records or 
copies thereof that are in his 
possession.  After securing any necessary 
release, the RO should obtain all medical 
evidence identified that is not of 
record.  

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and conduct any additionally 


indicated development, to include 
affording the veteran VA examinations if 
indicated.  If a post-service sinus 
disorder is shown by the additional 
medical evidence, the veteran should be 
examined for same and an opinion obtained 
as to any relationship between the sinus 
problems documented in the service 
medical records and any current sinus 
disorder.  The claims folder should be 
made available to the examiner who should 
review it, including the service medical 
records.  

3.  The RO should then re-adjudicate the 
issues on appeal with consideration of 
all evidence of record.  If any benefit 
sought on appeal remains denied, or if a 
notice of disagreement has been received 
with respect to any additional issues, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, containing the laws and 
regulations potentially applicable to all 
issues for which an appeal has been 
initiated, and given the opportunity to 
respond thereto, being advised of the 
appropriate time limits in which to do 
so.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


- 11 -


